Exhibit 10.1

 

MANAGEMENT CONSULTING AGREEMENT

 

 

1

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

1.

Engagement

1

 

 

 

2.

Term

1

 

 

 

3.

Services

2

 

 

 

4.

Independent Contractor; Use of Subcontractors

2

 

 

 

5.

Other Activities of Advisor; Investment Opportunities

2

 

 

 

6.

Compensation

3

 

 

 

7.

Out-of-Pocket Expenses

4

 

 

 

8.

Standard of Care; Disclaimer; Limitation of Liability.

4

 

 

 

9.

Indemnification

5

 

 

 

10.

Termination

6

 

 

 

11.

Accuracy of Information

8

 

 

 

12.

Representations and Warranties

8

 

 

 

13.

General Provisions.

8

 

 

 

i

--------------------------------------------------------------------------------

 

MANAGEMENT CONSULTING AGREEMENT

This MANAGEMENT CONSULTING AGREEMENT (this “Agreement”) is made and entered into
as of September 28, 2015, by and between Black Knight Advisory Services, LLC, a
Delaware limited liability company (“Advisor”), and J. Alexander’s Holdings,
LLC, a Delaware limited liability company (the “Company”). Advisor and the
Company are collectively referred to herein as the “Parties”.

RECITALS

WHEREAS, Advisor has expertise in the areas of finance, strategy, investment,
acquisitions and other matters relating to the Company and its business; and

WHEREAS, in accordance with the terms of this Agreement the Company desires to
retain Advisor to provide certain consulting services to the Company, and
Advisor desires to perform such services for the Company, on the terms and
conditions hereinafter provided.

AGREEMENT

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and other consideration the receipt and sufficiency of which are
expressly acknowledged hereby, the Parties hereby agree as follows:

1.Engagement. The Company agrees to retain Advisor, and Advisor agrees to be
retained, to perform certain services for the Company as set forth in Section 3
of this Agreement. The Parties acknowledge that the Services (as defined herein)
will be performed by officers, employees or consultants of the Advisor, who may
also serve, from time to time, as officers, employees or consultants of other
companies or entities.

2.Term. The term of this Agreement (the “Initial Term”) shall begin on the date
hereof (the “Effective Date” and continue for an initial term expiring on the
seventh (7th) anniversary of the Effective Date unless earlier terminated
pursuant to Section 10 hereof. Each one-year period during the Initial Term or
any extended term that ends on an anniversary date of the Effective Date is
referred to herein as an “Agreement Year”.

At the expiration of the Initial Term, this Agreement shall be renewed
automatically for additional one-year terms (each, a “Renewal Term”) unless the
Advisor or the Company terminates this Agreement pursuant to Section 10 hereof.
Notwithstanding anything in this Agreement to the contrary,

 

(a)

the provisions of Section 9 shall survive the termination of this Agreement and

 

(b)

no termination of this Agreement will affect the Company’s obligation to
promptly pay all and any fees accrued, or to reimburse any cost or expense
incurred, pursuant to the terms of this Agreement before the effective date of
termination.

1

--------------------------------------------------------------------------------

3.Services. Advisor or any of its affiliates shall provide the Company and its
subsidiaries and affiliates with the services set forth on Exhibit A hereto (the
“Services”).

The Company shall use the Services of Advisor and Advisor shall make itself
available for the performance of the Services upon reasonable notice. Advisor
shall perform the Services to reasonably meet the Company’s material
requirements as identified by the Company, taking into account other engagements
that Advisor may have. Advisor shall have the right to identify such employees
and agents of Advisor to perform the Services as Advisor shall deem appropriate
in its discretion.

The Services are intended to be those services and functions that are
appropriate to provide guidance and advice for the operation and management of
the Company and are not intended to be duplicative of services and functions for
the operating subsidiaries of the Company that are to be performed by officers,
employees and consultants of those companies.

4.Independent Contractor; Use of Subcontractors. To the maximum extent permitted
by law, Advisor shall be deemed an independent contractor in the performance of
Services under this Agreement. This Agreement does not nor shall at any time be
deemed to create any fiduciary or other implied duties or obligations whatsoever
between Advisor and the Company, other than the duties and obligations expressly
set forth herein.

Nothing in this Agreement shall prevent Advisor from rendering or performing
services similar to those provided to the Company under this Agreement to or for
itself or other persons, firms or companies. Advisor may hire or engage one or
more subcontractors to perform any or all of its obligations under this
Agreement; provided, however that, subject to Sections 8(c) and 9 of this
Agreement, as between Advisor and any such subcontractor, Advisor will in all
cases remain primarily responsible to the Company for all obligations undertaken
by it under this Agreement.

Nothing contained herein shall create, or shall be construed as creating, a
partnership or joint venture of any kind or as imposing upon any Party any
partnership duty, obligation or liability to any other Party.

5.Other Activities of Advisor; Investment Opportunities. The Company expressly
acknowledges and agrees that neither Advisor nor any of Advisor’s employees,
officers, directors, affiliates or associates (collectively, the “Advisor
Group”) shall be required to devote its full time and business efforts to the
duties of Advisor specified in this Agreement. Advisor shall devote only so much
of its time and efforts as Advisor reasonably deems necessary to perform the
Services.

2

--------------------------------------------------------------------------------

The Company expressly acknowledges and agrees that members of the Advisor Group
are engaged in the business of investing in, acquiring and/or managing
businesses for their own account, for the account of their affiliates and
associates and for the account of other unaffiliated parties, and understands
that Advisor will continue to be engaged in such business (and other business or
investment activities) during the term of this Agreement. Advisor makes no
representations or warranties, express or implied, in respect of the Services to
be provided by the Advisor Group. Except as Advisor may otherwise agree in
writing after the date hereof:

 

(a)

each member of the Advisor Group shall have the right to, and shall have no duty
(contractual or otherwise) whatsoever not to, directly or indirectly

 

(i)

engage in the same or similar business activities or lines of business as the
Company, or

 

(ii)

do business with any client or customer of the Company;

 

(b)

no member of the Advisor Group shall be liable to the Company for breach of any
duty (contractual or otherwise) by reason of any such activities or of such
member’s participation therein; and

 

(c)

in the event that any member of the Advisor Group acquires knowledge of a
potential transaction or matter that may be a corporate opportunity for the
Company, on the one hand, and such member of the Advisor Group, on the other
hand, or any other person or entity, no member of the Advisor Group shall have
any duty (contractual or otherwise) to communicate or present such corporate
opportunity to the Company, and, notwithstanding any provision of this Agreement
to the contrary, no member of the Advisor Group shall be liable to the Company
for breach of any duty (contractual or otherwise) by reason of the fact that any
member of the Advisor Group directly or indirectly pursues or acquires such
opportunity for itself, directs such opportunity to another person or entity, or
does not present such opportunity to the Company.

In no event will any member of the Advisor Group be liable to the Company for
any indirect, special, incidental or consequential damages, including lost
profits or savings, whether or not such damages are foreseeable, or in respect
of any liabilities relating to any third party claims (whether based in
contract, tort or otherwise) other than for third-party claims relating to the
services which may be provided by Advisor hereunder.

6.Compensation. In consideration of the Services to be rendered by Advisor
hereunder, during the term of this Agreement, the Company shall compensate
Advisor as follows:

 

(a)

The Company shall issue the Advisor Class B Units of the Company pursuant to a
separate Unit Grant Agreement between the Company and the Advisor dated as of
the date hereof (the “Incentive Compensation Units”).

3

--------------------------------------------------------------------------------

 

(b)

The Company shall pay Advisor an annual incentive fee (the “Base Fee”) equal to
the product of

 

(1)

three percent (3%), multiplied by

 

(2)

the Adjusted EBITDA (as defined below) of J. Alexander’s Holdings, Inc.(“J.
Alexander’s”) for the most recently completed fiscal year of J. Alexander’s,
calculated as of the end of each such fiscal year.

For purposes hereof, “Adjusted EBITDA” means, for the applicable period, the net
income (loss) of J. Alexander’s and its now existing or future subsidiaries for
such period on a consolidated basis, before interest expense, income tax
(expense) benefit, depreciation and amortization, and adding asset impairment
charges and restaurant closing costs, loss on disposals of fixed assets,
transaction and integration costs, non-cash compensation, loss from discontinued
operations, gain on debt extinguishment, pre-opening costs and certain unusual
items, as calculated from J. Alexander’s financial statements.

The calculation of Adjusted EBITDA and the Base Fee payable with respect thereto
with respect to any fiscal year will be made in good faith by the Compensation
Committee of the Board of Directors of J. Alexander’s (or if there is then no
such Committee, by the entire Board of Directors of J. Alexander’s), based on
the audited financial statements of J. Alexander’s for such fiscal year and, if
applicable, consistent with J. Alexander’s calculation of Adjusted EBITDA for
such fiscal year as set forth in its public reports. The Base Fee will be paid
within ten (10) business days following the completion of such audit, but in any
event no later than 90 days following the end of such fiscal year.

With respect to the fiscal year of J. Alexander’s ending January 3, 2016 and the
fiscal year of J. Alexander’s in which this Agreement is terminated (if other
than on the last day of such fiscal year), the Advisor shall be entitled to a
pro-rated Base Fee determined by multiplying the Base Fee the Advisor would have
otherwise been entitled receive for such full fiscal year, by a fraction, the
numerator of which is the number of days during such fiscal year that this
Agreement was in effect, and the denominator of which is the actual of days in
such fiscal year).

7.Out-of-Pocket Expenses. All obligations or expenses incurred by Advisor in the
performance of its obligations hereunder shall be for the account of, on behalf
of, and at the expense of the Company, and all such expenses shall be promptly
reimbursed by the Company. Advisor shall not be obligated to make any advance to
or for the account of the Company or to pay any sums, except out of funds held
in accounts maintained by the Company, nor shall Advisor be obligated to incur
any liability or obligation for the account of the Company. The Company shall
reimburse Advisor by wire transfer of immediately available funds for any amount
paid by Advisor, which shall be in addition to any other amount payable to
Advisor under this Agreement.

8.Standard of Care; Disclaimer; Limitation of Liability.

 

(a)

Advisor will perform, or cause its employees, subcontractors or consultants to
perform the Services in conformity with this Agreement, in

4

--------------------------------------------------------------------------------

 

good faith and in a manner Advisor reasonably believes to be in accordance with
reasonably prudent industry practice.

 

(b)

Other than as set forth in clause (a) above, Advisor makes no representations or
warranties, express or implied, in respect of the Services to be provided by it
hereunder.

 

(c)

Neither Advisor nor any of its officers, directors, managers, principals,
members, employees, agents, representatives, agents or affiliates (each a
“Related Party” and, collectively, the “Related Parties”) shall be liable to the
Company or any of its affiliates for any loss, liability, damage or expense
arising out of or in connection with the performance of any Services
contemplated by this Agreement, unless such loss, liability, damage or expense
shall be proven and confirmed by a non-appealable final judgment to result
directly from the gross negligence or willful misconduct of such person. In no
event will Advisor or any of its Related Parties be liable to the Company for
special, indirect, punitive or consequential damages, including, without
limitation, loss of profits or lost business, even if Advisor has been advised
of the possibility of such damages. Under no circumstances will the liability of
Advisor and Related Parties exceed, in the aggregate, the fees actually paid to
Advisor hereunder.

9.Indemnification. To the fullest extent permitted by law, the Company shall
indemnify and hold harmless Advisor and each of its Related Parties (each, an
“Indemnified Party”) from and against any and all losses, claims (whether or not
litigated), actions, damages and liabilities, joint or several, and expenses
(including amounts paid in satisfaction of judgments, in compromises and
settlements, as fines and penalties and reasonable attorneys’ fees and other
legal or other costs and expenses of investigating or defending against any
claim or alleged claim but excluding any liabilities for taxes of any
Indemnified Party), known or unknown, liquidated or unliquidated, to which such
Indemnified Party may become subject under any applicable statute, law,
ordinance, regulation, rule, code, order, constitution, treaty, common law,
judgment or decree, made by any third party or otherwise, relating to or arising
out of the Services or other matters referred to in or contemplated by this
Agreement or the engagement of such Indemnified Party pursuant to, and the
performance by such Indemnified Party, of the Services or other matters referred
to or contemplated by this Agreement, and the Company will reimburse any
Indemnified Party for all costs and expenses (including, without limitation,
reasonable attorneys’ fees and expenses) as they are incurred in connection with
the investigation of, preparation for or defense of any pending or threatening
claim, or any action or proceeding arising therefrom, whether or not such
Indemnified Party is a party thereto. The termination of any proceeding by
settlement, judgment, order or upon a plea of nolo contendre or its equivalent
shall not, of itself, create a presumption that an Indemnified Party was engaged
in willful misconduct or bad faith.

The Company will not be liable under the foregoing indemnification provision to
the extent that any loss, claim, damage, liability, cost or expense is
determined by a court, in a final

5

--------------------------------------------------------------------------------

judgment from which no further appeal may be taken, to have resulted solely from
the gross negligence or willful misconduct of such Indemnified Party.

The reimbursement and indemnity obligations of the Company, under this Section 9
shall be in addition to any liability which the Company may otherwise have,
shall extend upon the same terms and conditions to any Related Party or
controlling persons (if any), as the case may be, of Advisor and any Related
Party and shall be binding upon and inure to the benefit of any successors,
assigns, heirs and personal representatives of the Company, Advisor, any such
affiliate and any such Related Party or other person. The provisions of this
Section 9 shall survive the termination of this Agreement.

10.Termination. This Agreement may be terminated by the Parties as set forth in
this Section 10 as follows:

 

(a)

At any time during the Term, the Company will be entitled to terminate this
Agreement:

 

(i)

if Advisor fails in any material respect to perform any material Services in
accordance with the “Standard of Care” set forth in Section 8(a) above, and such
failure has a material adverse effect on the Company or its rights and
obligations under this Agreement;

 

(ii)

if Advisor fails in any material respect to perform any material Services, which
failure would result in liability of Advisor to the Company (after giving effect
to Section 8(c) of this Agreement), and such failure has a material adverse
effect on the Company or its rights and obligations under this Agreement; or

 

(iii)

on written notice to Advisor, delivered at least six (6) months before the
expiration of the Initial Term or any Renewal Term then-in-effect, with such
termination to be effective as of the expiration of the Initial Term or any
Renewal Term then-in-effect, as applicable; provided, that in the event of a
termination pursuant to this clause (iii) that is to be effective before
expiration of the tenth (10th) Agreement Year, then (x) all unvested Incentive
Compensation Units shall become fully vested, and (y) as a condition to the
effectiveness of such termination, Advisor shall be paid in a lump sum the Early
Termination Amount. The “Early Termination Amount” shall be an amount equal to
the product of (a) the Base Fee for the most recently completed fiscal year of
the Company, multiplied by (b) the sum of 10 minus the number of Agreement Years
(and any fraction thereof) that has elapsed since the Effective Date (provided,
that such sum may not be less than zero), adjusted to the net present value of
such fees calculated using a discount rate equal to the ten-year treasury rate
(at the close of business on the business day immediately preceding the date of
such termination); provided, however, that in the event the

6

--------------------------------------------------------------------------------

 

Company terminates this Agreement following a Sale of the Company (as defined
below), the factor in clause (b) above to be multiplied by the Base Fee shall
not exceed three (3).

For purposes hereof “Sale of the Company” means the consummation of a
transaction, whether in a single transaction or in a series of related
transactions that are consummated contemporaneously (or consummated pursuant to
contemporaneous agreements), with any other person or group of persons on an
arm’s-length basis, pursuant to which such person or group of persons (a)
acquire (whether by merger, unit or stock purchase, recapitalization,
reorganization, redemption, issuance of units or stock or otherwise), directly
or indirectly, more than fifty-percent (50%) of the voting power of J.
Alexander’s or the Company or (b) acquire assets constituting all or
substantially all of the assets of J. Alexander’s or the Company and its
subsidiaries on a consolidated basis; provided, however, that in no event shall
a Sale of the Company be deemed to include any transaction effected for the
purpose of changing, directly or indirectly, the domicile, form of organization
or the organizational structure of J. Alexander’s or the Company.

 

(b)

At any time during the Term, Advisor will be entitled to terminate this
Agreement:

 

(i)

if the Company fails to pay any amounts due thereunder within five (5) business
days following notice from Advisor of such failure;

 

(ii)

if the Company breaches in any material respect any material term of this
Agreement, which breach is not cured within five (5) business days of notice
thereof from Advisor; or

 

(iii)

on 30 calendar days written notice to the Company; provided, however, that in
the event Advisor provides such notice within 180 days following a Sale of the
Company, Advisor shall be paid in a lump sum the Early Termination Amount upon
such termination of this Agreement, and provided further that in calculating the
Early Termination Amount in such event, the factor in clause (b) of the
definition of Early Termination Amount to be multiplied by the Base Fee shall
not exceed three (3).

 

(c)

This Agreement shall terminate automatically if either party files a petition
for bankruptcy, reorganization or arrangement, makes an assignment for the
benefit of creditors or otherwise becomes insolvent.

11.Accuracy of Information. The Company and its subsidiaries shall furnish or
cause to be furnished to Advisor such information as Advisor believes reasonably
appropriate to its Services hereunder. The Company and its subsidiaries
recognize and confirm that Advisor (a)

7

--------------------------------------------------------------------------------

will use and rely primarily on the information provided by the Company and on
information available from generally recognized public sources (all such
information so furnished to Advisor, the “Information”) in performing the
Services contemplated by this Agreement without having independently verified
the same; (b) does not assume responsibility for the accuracy or completeness of
the Information; and (c) is entitled to rely upon the Information without
independent verification.

12.Representations and Warranties. Each of the Parties represents and warrants
to the other that:

 

(a)

Such Party is duly organized and validly existing under the laws of the
jurisdiction of its formation.

 

(b)

Such Party has all requisite corporate power and authority to enter into this
Agreement and to perform its obligations provided for in this Agreement.

 

(c)

This Agreement has been duly authorized, executed and delivered by such Party
and constitutes a valid and binding obligation enforceable in accordance with
its terms, subject to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws of general applicability relating to
or affecting creditors’ rights and to general equity principles.

 

(d)

All authorizations and government approvals which are necessary for the
execution and delivery of this Agreement and the performance of such Party’s
obligations hereunder have been obtained and are in full force and effect, and
no other action by, and no notice or filing with, any governmental authority or
other individual or entity is required for such execution, delivery or
performance.

 

(e)

The execution, delivery and performance of this Agreement does not and will not
(i) violate any provision of its organizational documents, any authorization,
any government rule or any government approval or, (ii) conflict with, result in
a breach of or constitute a default under any mortgage, indenture, loan, credit
agreement or other agreement to which such Party is a party or by which such
Party or its property may be bound or affected in any material respect.

13.General Provisions.

 

(a)

Entire Agreement; Amendment. This Agreement contains the entire agreement of the
Parties hereto relating to the subject matter hereof, and that there exists no
further agreement between the Parties with respect to any aspect of the subject
matter hereof. No amendment, waiver or modification of this Agreement shall be
valid or binding unless made in writing and duly executed by each of the Parties
hereto.

8

--------------------------------------------------------------------------------

 

(b)

Notices. All notices which may be or are required to be given pursuant to this
Agreement shall be

 

(i)

either delivered in person or sent via postage prepaid, certified or registered
mail, return receipt requested, and

 

(ii)

addressed to the party to whom sent or given at the address set forth on the
signature page hereof or to such other address as any party hereto may have
given to the party hereto in such manner.

If delivered, such notice shall be deemed given when received; if mailed, such
notice shall be deemed made or given five (5) days after such notice has been
mailed, as provided above.

 

(c)

Confidential Information. Each Party shall use at least the same standard of
care in the protection of Confidential Information of the other Party as it uses
to protect its own confidential or proprietary information; provided that such
Confidential Information shall be protected in at least a reasonable manner. For
purposes of this Agreement, with respect to each Party, “Confidential
Information” includes all confidential or proprietary information and
documentation of the other Party, and all of the other Party’s software, data,
financial information all reports, exhibits and other documentation prepared by
any of the other Party’s subsidiaries or affiliates, in each case, to the extent
provided or made available under, or in furtherance of, this Agreement.

 

(d)

Miscellaneous.

 

(i)

This Agreement and the rights and obligations of the Parties hereunder shall be
governed by the laws of the State of Tennessee without regard to choice or
conflict of laws.

 

(ii)

This Agreement shall be binding upon and inure to the benefit of the Parties
hereto and their respective successors and permitted assigns.

 

(iii)

No delay or failure by any party in exercising any of their rights, remedies,
powers, or privileges hereunder, at law or in equity, and no course of dealing
among the Parties or any other person shall be deemed to be a waiver by any
party of any such rights, remedies, powers, or privileges, even if such delay or
failure is continuous or repeated nor shall any single or partial exercise of
any right, remedy, power or privilege preclude any other or further exercise
thereof by any party.

 

(iv)

If any term or provision of this Agreement or any portion of a term or provision
hereof or the application thereof to any individual or entity or circumstance
shall, to any extent, be invalid or

9

--------------------------------------------------------------------------------

 

unenforceable, the remainder of this Agreement, or the application of such term
or provision or portion thereof to individuals or entities or circumstances
other than those as to which it is held invalid or unenforceable, shall not be
affected thereby, and each term and provision of this Agreement and each portion
thereof shall be valid and enforced to the fullest extent permitted by law.

 

(v)

The headings in this Agreement are for convenience only and shall not affect its
construction.

 

(vi)

This Agreement may be executed in any number of counterparts, each of which
shall be an original and all of which, when taken together, shall constitute one
agreement.

 

(vii)

This Agreement may be executed and delivered by electronic means including but
not limited to scanning as a “.pdf” or telefacsimile with the same force and
effect as if it were a manually executed and delivered counterpart.

 

(viii)

Each Party upon the request of the other Party agrees to perform such further
acts and execute and deliver such further documents as may be reasonably
necessary to carry out the terms and intent of this Agreement.

[Signature Page Follows.]




10

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the duly authorized representatives of the Parties hereto
have executed this Agreement as of the day and year first above written.

J. ALEXANDER’S HOLDINGS, LLC

 

 

By:J. ALEXANDER’S HOLDINGS, INC., its Managing Member

 

 

By:

/s/ Lonnie J. Stout II

 

Name: Lonnie J. Stout II

 

Title: President and Chief Executive Officer

 

 

BLACK KNIGHT ADVISORY SERVICES, LLC

 

 

By:

/s/ Gregory S. Lane

 

Name: Gregory S. Lane

 

Title: Member

 

 

11

--------------------------------------------------------------------------------

 

Exhibit A

Description of Services

As requested by the Company:

·

Assist in developing and implementing corporate strategy, including providing
advice with respect to business planning, compensation and benefits and the
development and implementation of strategies for improving the operating,
marketing and financial performance of the Company;

·

Assist in identifying locations for restaurant expansion;

·

Assist in the negotiation of leases and lease renewals for restaurant locations;

·

Assist in budgeting future corporate investments;

·

Assist in developing acquisition and divestiture strategies and making available
in-house, legal, finance, tax and other necessary disciplines to execute on such
strategies; and

·

Advising on debt and equity financings and making available in-house, legal,
finance, tax and other necessary disciplines in connection therewith.

 